McAlvay, J.
Complainant filed his bill of complaint in this cause in the circuit court for Gladwin county, in chancery, in which county he resided and owned certain lands upon which a levy had been made of an execution issued out of the circuit court for Saginaw county, upon judgment at law rendered therein against him, for the purpose of setting aside said judgment and levy of execution and restraining appellants from enforcing said judgment. The principal judgment was obtained in a suit at *177law brought in the circuit court of the county of Saginaw by Aaron T. Bliss, since deceased, as plaintiff, against Silas W. Tyler and Fred B. Tyler, copartners, as joint defendants on their joint liability upon promissory notes, and rendered against Fred B. Tyler, one of the principal defendants, and also a judgment in garnishment against Wilber W. Steele (this complainant), Caille Bros. Company, a corporation, A. Arthur Caille, and Adolph A. Caille, as garnishees of said defendant Fred B. Tyler.
The litigation in the suit and proceedings out of which the instant case arises have been before this court several times. For the purpose of a general understanding of the facts and questions involved in the case in Saginaw county, reference is had to the following decisions: Bliss v. Caille Bros. Co., 149 Mich. 601 (113 N. W. 317, 12 Am. & Eng. Ann. Cas. 513); Id. 155 Mich. 480 (120 N. W. 6); Id. 157 Mich. 258 (121 N. W. 756); Id. 158 Mich. 212 (122 N. W. 543).
The first time that the law case in which the judgment now attacked was rendered was before this court the facts were stated as follows (Bliss v. Caille Bros. Co., 149 Mich., at pages 602, 603 [113 N. W. 317, 12 Am. & Eng. Ann. Cas. 513]):
“Appellants (Caille Bros. Company, Wilber W. Steele, A. Arthur Caille, and Adolph A. Caille) are defendants in garnishment proceedings which have proceeded to judgment against them upon their default for want of appearance and disclosure. Execution has issued and property has been seized thereunder. The garnishment proceedings are ancillary to an action of assumpsit begun by Aaron T. Bliss in the circuit court for the county of Saginaw, in which county he resided, against two joint promisors, some time copartners, by the issuing of a summons and writ of attachment (3 Comp. Laws, § 10584) by serving one defendant personally within the jurisdiction of the court, and by attaching, as appears by the return of the sheriff, real estate of the other (nonresident) defendant, against whom alone the asserted ground for attachment existed, situated in said county. Judgment in the *178principal action was rendered for the resident defendant upon his plea of the statute of limitations and his discharge in bankruptcy, and against the other (nonresident) defendant, who did not appear. Appellants are charged as garnishees of the judgment debtor. They reside in the county of Wayne, and the writ of garnishment was executed there.
“ In the three several motions, in substantially the same form, entered in the court below, in each of which some of the garnishee defendants are the movers, it was asked that the judgment in the principal cause and in the garnishment proceeding, the defaults of the principal defendant and of the garnishee defendants, the service of the writs in both the principal and ancillary suits, be vacated and set aside, and that further proceedings under the execution levy be stayed, pending the hearing. Reasons given for the relief sought are based upon the record and files in the several cases and upon affidavits, which, it is claimed establish, among other facts, the one that the land upon which the writ of attachment was levied was not at that or at any other time the property of the nonresident judgment debtor. These motions coming on to be heard, they were denied. Thereupon appellants joined in suing out a writ of error, and have separately assigned errors.”
The case was reversed upon a question of the disqualification of the judge who heard and decided these motions, which question was not brought to his attention, because not then known by him or the appellants in that case. After such disposition of the case, this court further said:
“As the judgments are not attacked for anything appearing of record in the matters in which they were rendered, but only by matters brought upon the record with the motions to vacate, and as the only other error assigned is that the court, in consideration of such matters of fact, should have vacated the judgments, there is no further question for our consideration.”
These motions were heard before another judge of Saginaw circuit court and again denied. An application was then made to this court for a mandamus to compel the trial judge to file findings of fact and law. This was twice argued and denied. See Caille Bros. Co. v. Sagi*179naw Circuit Judge, 155 Mich. 480, at pages 481, 482 (120 N. W. 6). In the opinion written in this mandamus case, a statement of facts with the issues considered and determined also appears, as follows:
“The principal suit is based upon joint promissory-notes executed by Silas W. Tyler and Fred B. Tyler as copartners. Personal service was had upon Silas. Fred was a nonresident, and certain land was attached belonging to him, the attachment levied, and a proper return made by the sheriff that he had levied upon the land of Fred B. Tyler. Silas appeared and interposed as a defense the statute of limitations and a discharge in bankruptcy, which defense was held to be valid. A copy of the affidavit for attachment, etc., was served upon Fred at his foreign residence. He did not appear. The sequence of the pertinent events is as follows: February 7, 1906, writ of garnishment, returnable February 27th; February 9, 1906, writ personally served; February 28, 1906, default for want of appearance; July 3, 1906, judgment in principal case; September 12, 1906, judgment in garnishment and issue of execution; September 13, 1906, execution levied upon property; November 27, 1906, motion to vacate judgment in garnishment; April 6, 1908, motion argued before respondent; October 5,1908, motion denied.
“ The circuit judge returns that the relator did not appear in answer to the writ of garnishment; that the plaintiff recovered judgment against the principal defendant, Fred B. Tyler; that the proceedings in both the garnishment and principal suits were regular on their face. He denied the motion to set aside the judgment because (a) the application was not made within six months after personal service, as required by Circuit Court Rule 12 (131 Mich, xxxv), and therefore came too late; (6) that relator could not impeach the judgment in the principal case by contradicting the record collaterally on motion; (c) that certain correspondence, which passed between counsel for the plaintiff and the relator, did not mislead it into believing that no judgment would be rendered against it.”
Later the defendants in garnishment, by writs of error, undertook to remove the case to this court for review. These writs were on motion dismissed. Bliss v. Caille Bros. Co., 157 Mich. 258 (121 N. W. 756); s. c., 158 Mich. 212 (122 N. W. 543).
*180While that case was pending in this court, complainant, one of the said garnishee defendants, filed the bill of complaint in this cause in Gladwin circuit court, in chancery. Complainant, Steele, named appellants as defendants to his bill of complaint, and also his fellow garnishee defendants, Caille Bros. Company, a corporation, A. Arthur Caille, Adolph A. Caille, and the principal defendant, Fred B. Tyler.
The appellants are the surviving executors of Aaron T. Bliss, also their attorneys, and the sheriff of Gladwin county, who, in the instant case, all appeared specially and moved for a perpetual stay of proceedings on the ground of want of jurisdiction. This motion was denied and exceptions to such denial were filed. The defendants Caille Bros. Company, a corporation, A. Arthur Caille, and Adolph A. Caille filed an answer and crosB-bill, naming these appellants, with George T. Gaston, sheriff of Wayne county, as defendants. The defendant Fred B. Tyler answered in the nature of a cross-bill and named appellants, except the sheriff of Gladwin county, as deféndants. Complainant, Steele, is not made a party defendant to these cross-bills. As to both these answers and cross-bills, the same motions for a perpetual stay of proceedings were made, and also denied, and exceptions to such denials filed. Formal answers to the bill of complaint were filed by defendants Sheriff Gaston of Wayne county and ex-Sheriff Burns.
These appellants, having been denied by this court, as not the proper remedies, writs of mandamus and prohibition applied for by them to be directed to the circuit judge of Gladwin county, ordering him to vacate his order denying perpetual stays of proceedings, and prohibiting him from exercising further jurisdiction in the case, then demurred to the bill of complaint and also, except the sheriff of Gladwin county, demurred to the cross-bills. These demurrers were overruled, and the case is before this court upon the appeals of the demurring defendants from the orders overruling their demurrers. The grounds *181alleged in the demurrers of appellants, by reason of their number, will not be stated at length. Appellants admit that all of them may be considered under two heads • (Í) Bes adjudicataj and (2) want of jurisdiction.
It is insisted by appellants, and supported by the record, that the motions of the garnishee defendants (including complainant) in the principal case before the Saginaw circuit court to set aside their defaults and vacate the. judgments were based upon the identical grounds which are set up in complainant’s bill in this cause as ground for vacating and setting aside said judgments. They therefore insist that the complainant and cross-complainants in this suit “seek the same relief, for the same parties, and on identical grounds, as was sought by the motions made in the Saginaw circuit court.”
The judgments in question, in the motions made to vacate them, were attacked in the Saginaw court, as appears from the exhibits to the bill of complaint and the opinion of the judge hearing them, upon the grounds: (1) That default against them had been improperly entered; (2) that the judgment against principal defendant, Fred B. Tyler, was void for the alleged reason that the property attached did not belong to him; (3) that the judgment against them had been fraudulently obtained, by the attorneys for plaintiff misleading the garnishee defendants into believing that no judgment would be taken against them.
These motions were denied, as above set forth in Caille Bros. Co. v. Saginaw Circuit Judge, 155 Mich., at page 482 (120 N. W. 6), because: (a) The application was not made within six months after personal service, as required by Circuit Court Rule 12, and therefore came too late; (6) that relator could not impeach the judgment in the principal cause by contradicting the record collaterally on motion; (c) that certain correspondence which passed between counsel for the plaintiff and the relator did not mislead it into believing that no judgment would be rendered against it.
*182The judgments of the Saginaw court stand affirmed by this court. Hitchcock v. Pratt, 51 Mich., at page 267 (16 N. W. 639). These judgments of .that court must then be considered as in full force and effect at the time the complainant instituted this suit in Gladwin county for the purpose of vacating and setting them aside. In fact, the bill is constructed upon that basis alone, as its only object is to effect that purpose. We have already stated the grounds upon which complainant and cross-complainants rely to show the invalidity of such judgments. That none of these infirmities appear upon the face of proceedings to take such judgments, and that they are regular, cannot be disputed. This was held by the judge of the Saginaw court, stated as a fact in the opinion of this court, and recognized by the judge of the Gladwin circuit court in his opinion overruling appellants’ motions for perpetual stays of proceedings.
The learned judge of the Gladwin circuit court retained jurisdiction solely upon the ground, as stated in his opinion, as follows:
“ The equity will not be as to the sufficiency of any defense raised in the Saginaw court, nor the want of sufficiency of the plaintiff’s claim. It will be confined to the question as to whether or not the complainant was induced to refrain from filing a disclosure in garnishment by the representations- of defendants’ attorneys in a manner to operate as a fraud upon his legal rights.”
His conclusion, therefore, was that the circuit court of Gladwin county had jurisdiction to hear and determine the instant case on the allegation in the bill of complaint that the judgment against complainant had been fraudulently obtained, and he issued an injunction against the sheriff of Gladwin county, restraining the collection of the judgment upon the exécution issued upon it from the circuit court of Saginaw county, and also against the sheriff of Wayne county, who had made a levy in that county upon a like execution, and restrained these other appellants from collecting such judgment. Appellants contend that the learned judge was in error in so holding.
*183While it is not contended that the general rule that “a demurrer admits all facts in a bill of complaint which are well pleaded ” was not correctly stated by the court, yet appellants urge that the court erred in its application. In his opinion, the court said:
“For the purposes of this motion, the facts which are well pleaded in the bill of complaint must be taken as true. These, I think, establish: (1) That a judgment has been obtained against the defendant for over $16,000, not one dollar of which he owed the principal defendant; (2) that his omission or neglect to file a disclosure was due to representations made to him by the then plaintiff’s attorney; (3) that he was prevented from having the default entered against him set aside by reason of Circuit Court Rule 12 [131 Mich, xxxv]; (4) that it is inequitable and unconscionable for plaintiff to collect such judgment.”
The record of the proceeding in the circuit court for Saginaw county shows: A judgment against the principal defendant; a judgment against the garnishee defendants ; motions by the garnishee defendants to vacate the principal judgment of the garnishee judgments against them upon the identical grounds relied upon in the instant case by complainant; the denial by the Saginaw circuit court of the motions of the garnishee defendants upon all the grounds relied on.
The contentions of appellants and the grounds of their demurrers were not based upon a denial of the recognized jurisdiction of courts, in chancery, to set aside judgments fraudulently obtained, but upon the ground that all of the questions here raised, including the question whether these judgments were fraudulently obtained, were included in the issue submitted by the garnishee defendants on their motions before the Saginaw court, a court of competent jurisdiction, to which they had voluntarily applied for a judgment and determination, and that they are estopped by the determination of said court in denying such motions from setting up the claim of fraud in obtaining such judgments against them, and therefore the Glad-win circuit court, in chancery, is without jurisdiction, for *184the reason that these questions are res adjudícala; and appellants also contend that such court has no jurisdiction over or right to interfere with the process of the circuit court of Saginaw county, and has no right to restrain, by injunction, the sheriff of Gladwin county or the sheriff of Wayne county in the execution of process issued out of the Saginaw court in those counties, respectively.
Reverting to the consideration of what the trial court held was well pleaded in this bill of complaint, and therefor admitted as a fact by these demurrers, we find that complainant alleges facts in his bill of complaint contradicting the judgment records of the circuit court of Saginaw county. We have stated, supra, the facts the learned trial judge conceived were well pleaded, and therefore admitted by appellants’ demurrers. This bill of complaint involves only the proceedings in the Saginaw circuit court. The record of that court, judicially determined to be entirely regular, must be accepted as the highest and final evidence of the facts involved. We have stated what such record shows, and have also stated that this case was retained by the Gladwin court on the sole ground of alleged fraud in obtaining these judgments.
Relative to alleged facts which are admitted by a demurrer, this court has said:
“ * * * The demurrer does not admit the truth of matters which are not relevant or well pleaded, nor the correctness of legal inferences, nor any deductions of fact which are not reasonable, nor any meanings or implications which are opposed to the principles of reasoning or the rules of equity.” Churchill v. Cummings, 51 Mich. 449 (16 N. W. 805).
In a recent case in this court, where it was sought to enjoin the enforcement of a judgment in an action at law, Mr. Justice Montgomery, speaking for the court, in an exhaustive opinion to which reference is had, said:
“As was said by Chief Justice Shaw, in Greene v. Greene, 2 Gray (Mass.), 361 [61 Am. Dec. 454], referred *185to by Mr. Justice Miller in United States v. Throckmorton [98 U. S. 61]:
“ ‘ The maxim that fraud vitiates every proceeding must be taken, like other general maxims, to apply to cases where proof of fraud is admissible. But where the same matter has been actually tried, or so in issue that it might have been tried, it is not again admissible; the party is estopped to set up such fraud, because the judgment is the highest evidence, and cannot be contradicted.’ ”
This court approved this doctrine and refused complainant relief. Steele v. Culver, 157 Mich. 344, at page 349 (122 N. W. 95, 23 L. R. A. [N. S.] 564); United States v. Throckmorton, 98 U. S. 61.
It appearing in the instant case that the question whether the judgments were fraudulently obtained was an issue submitted by complainant and the other garnishee defendants on their motions, they are estopped by the denial of those motions from setting up the claim of fraud in obtaining the judgments. The determination of that court is conclusive and res adjudicata. Miller v. Morse, 23 Mich. 365, 368; Gray v. Barton, 62 Mich. 186 (28 N. W. 813); Shields v. Riopelle, 63 Mich. 458 (30 N. W. 90); Valley City Desk Co. v. Insurance Co., 143 Mich., at pages 470, 471 (106 N. W. 1125).
It follows that allegations of fact in complainant’s bill of complaint, contradicting the record of the Saginaw judgments, were not well pleaded, because inadmissible. The trial court therefore was in error in holding that the following facts were well pleaded and established for the purposes of the motions and demurrers then before him:
(1) That complainant was not indebted on the judgment obtained against him; (2) that he omitted to file his disclosure in garnishment because of misrepresentations to him by plaintiff’s counsel; (3) that he was prevented from having his default set aside (solely) by reason of Circuit Court Rule 12; and (4) that it is inequitable and unconscionable for plaintiff to collect the judgment.
This last-claimed fact is plainly an inference and conclusion of the pleader, founded upon facts not well pleaded.
*186Claim is made by complainant’s counsel that the Saginaw court disposed of his motions solely by reason of the operation of Circuit Court Rule 12; said motions having been made more than six months after personal service. His bill of complaint refutes this contention in setting forth the grounds of the motions, and the opinion of the court considers all of them at length, and concludes with the statement that upon the whole record the motions should be denied.
Upon the question of obtaining the judgments by fraud, the opinion contains the correspondence relied on by complainant and cross-complainants and the conclusions of the court that the correspondence did not show any fraud, and that but a few days later the garnishee defendants were served with a second writ of garnishment, to which they did not appear and did not seek to set aside their default. The conclusions of the court upon the question of fraud are justified by the record. The record shows that at the time their motions were presented to the Saginaw court the garnishee defendants were in possession of all the knowledge any of them ever had as to claimed fraud and misrepresentations on the part of appellants’ counsel.
It clearly appears that all of the questions presented to the Saginaw court were vital and material, and its decision on any of them was not dictum. Wales v. Lyon, 2 Mich., at page 281; Jacobson v. Miller, 41 Mich. 94, 95 (1 N. W. 1013).
Another question of importance requires consideration. It is contended that the court in the instant case was without jurisdiction to interfere with the process of the Saginaw court; that the sheriffs of G-ladwin and Wayne counties, respectively, in enforcing the writs of execution, were acting as officers of that court, and restraining them is a direct interference with such process. That these injunctions were an interference with the process of the Saginaw court cannot be disputed. It is well settled that “ every court has the exclusive control over its own process, and *187no other court has the right to interfere with or control it.”
The United States Supreme Court has said:
“It is a doctrine of law too long established to require a citation of authorities that, where a court has jurisdiction, it has a right to decide every question which occurs in the cause, and whether its decision be correct or otherwise its judgment, till reversed, is regarded as binding in every other court; and that where the jurisdiction of the court and the right of a plaintiff to prosecute his suit in it have once attached, that right cannot be arrested or taken away by proceedings of another court. These rules have their foundation, not merely in comity, but on necessity. For, if one may enjoin, the other may retort by injunction, and thus the parties be without remedy, being liable to a process for contempt in one, if they dare to proceed in the other.” Peck v. Jenness, 48 U. S. 612, 624, quoted in Central Nat. Bank v. Stevens, 169 U. S. 459 (18 Sup. Ct. 413).
“But it has been frequently determined by this court that the jurisdiction of a court is not exhausted by the rendition of the judgment, but continues until the judgment shall be satisfied. Thus it was said in Riggs v. Johnson County, 6 Wall. (U. S.) 166, that process subsequent to judgment is as essential to jurisdiction as process antecedent to judgment, else the judicial power would be incomplete and entirely inadequate to the purposes for which it was conferred by the Constitution. ” Central Nat. Bank v. Stevens, 169 U. S. 464, 465 (18 Sup. Ct. 415).
The trial court held that, because the land upon which execution issued, out of the Saginaw court had been levied was located in Gladwin county, that court was a proper forum in which to institute a suit to raise the question attacking the Saginaw judgments on account of the claimed fraud in obtaining them, and restraining their collection. In cases like the one presented by this record, to allow the circuit court of one county to interfere with the process of the circuit court of another county would create great confusion and render the collection of regular and valid judgments most precarious, and would be an unsafe doctrine to promulgate. There was no jurisdiction in the Gladwin circuit court to interfere with the process issued from the Saginaw circuit court, which alone had control *188of its own process. It will not be necessary to consider other questions discussed in the able briefs of counsel. We agree with the appellants upon the controlling propositions raised by their demurrers.
Our conclusion, for the reasons herein stated, is that the decree overruling the demurrers and the motions for perpetual stays of proceedings be reversed and set aside and the injunctions dissolved, and a decree will be entered in this court sustaining said demurrers and granting appellants perpetual stays of proceedings as prayed, and that defendants recover costs of both courts against complainant and cross-complainants, to be taxed.
Moore, C. J., and Brooke, Blair, and Ostrander, JJ., concurred.